Offense, unlawful possession of intoxicating liquor for the purpose of sale; penalty, one year in the penitentiary.
The record is before us without any bill of exception or statement of facts. Nothing is presented for review.
The appellant was charged with and convicted of the unlawful possession of intoxicating liquor for the purpose of sale. We observe the sentence adjudges him to be guilty of "possessing liquor." There is no such offense. The sentence is therefore hereby reformed to adjudge appellant guilty of the unlawful possession of intoxicating liquor for the purpose of sale and as so reformed will be affirmed.
Reformed and affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent. *Page 167